Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-11, respectively, of U.S. Patent No. 11,431,455 B2 to Sun et al. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, claim 5 of ‘455 discloses A network side device, comprising: a memory storing a computer program; and a processor coupled to the memory, wherein the computer program, when executed by the processor, causes the processor to perform operations comprising: sending uplink resources of at least one cell to user equipment, wherein the uplink resources of each of the at least one cell comprise one or more Sounding Reference Signal (SRS) resource sets (“sending uplink resources …”); 
configuring, for the user equipment, a scenario in which an SRS switches between carriers for sending, so that the user equipment selects, according to a predefined rule, at least one SRS resource set of each of the at least one cell for sending (“configuring, for the user equipment, …”); and 
sending an SRS power control indication to the user equipment, wherein the SRS power control indication indicates reduced or increased transmission power of at least one of the one or more SRS resource sets of a cell (“sending an SRS …”), 
wherein the SRS power control indication comprises at least one SRS transmission request and at least one SRS resource set transmission power indication, and the at least one SRS transmission request corresponds to the at least one SRS resource set transmission power indication one by one (“wherein the SRS power control indication …”).
As to claim 2, claim 6 of ‘455 discloses the limitations recited therein, as is evident from a review of these claims.
As to claim 3, claim 7 of ‘455 discloses the limitations recited therein, as is evident from a review of these claims.
As to claim 5, claim 8 of ‘455 discloses A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising: receiving uplink resources of at least one cell from a network side device, wherein the uplink resources of each of the at least one cell comprise one or more Sounding Reference Signal (SRS) resource sets (“receiving uplink resources …”); 
selecting, according to a predefined rule, at least one SRS resource set of each of the at least one cell for sending, when in a scenario in which an SRS switches between carriers for sending, wherein the scenario is configured by the network side device (“selecting, according to a predefined rule, …”); and 
receiving an SRS power control indication from the network side device, wherein the SRS power control indication indicates reduced or increased transmission power of at least one of the one or more SRS resource sets of a cell (“receiving an SRS power control …”), 
wherein the SRS power control indication comprises at least one SRS transmission request and at least one SRS resource set transmission power indication, and the at least one SRS transmission request corresponds to the at least one SRS resource set transmission power indication one by one (“wherein the SRS power control indication …”).
As to claim 6, claim 9 of ‘455 discloses the limitations recited therein, as is evident from a review of these claims.
As to claim 7, claim 10 of ‘455 discloses the limitations recited therein, as is evident from a review of these claims.
As to claim 8, claim 11 of ‘455 discloses the limitations recited therein, as is evident from a review of these claims.
AS to claims 9-11, see double patenting rejections for claims 1-3, in the same order.

Claims 4,12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,431,455, in view of claim 1 of U.S. Patent No. 11,431,455.
AS to claim 4, claim 5 of ‘455 discloses the device as in the parent claim 1.
Claim 1 of ‘455 discloses wherein the operations further comprise: sending an SRS power control indication to the user equipment, wherein the SRS power control indication indicates reduced or increased transmission power of at least one of the one or more SRS resource sets of a cell (“receiving an SRS power control indication …”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in claim 1 of ‘455, in conjunction with the method as disclosed and taught by claim 5 of ‘455, to reject the limitations of this claim, since it would have been obvious to a PHOSITA to incorporate the SRS power control indication with the features disclosed in claim 1, in claim 5.  The cited references are also in the same field of endeavor regarding SRS management.  The suggestion/motivation would have been to optimize and improve SRS implementation and power management (claims 1 and 5 of ‘455). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 12, see double patenting rejection for claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2013/0215811 A1 to Takaoka;
U.S. Patent Publication No.  2014/0219232 A1 to Takeda;
U.S. Patent Publication No. 2015/0245347 A1 to Yi.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463